DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2022 has been considered by the examiner.

     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa, US 2002/0067327. 

Claim 1

Ozawa (Figs. 2–3) teaches a display apparatus (100) comprising: 
-a first circuit (158) configured to output first data (e.g., Second latch circuit 158 in Fig. 2 outputs data to TFTs 12ll, 1212, 1213, etc.; ¶ 68); 
-a second circuit (1241) configured to generate second data by inverting the first data (e.g., The output of second latch circuit 158 is applied to TFT 1211 as data bit DT1; ¶ 64.  Data bit DT1 is then transmitted to TFT 1221 and then via node A to inverter 1241, which inverts the data; ¶ 76); 
-a first selection circuit (1211) electrically connected to the first circuit (e.g., TFT 1211 is connected to second latch 158); 
-a second selection circuit (1230) electrically connected to the second circuit (e.g., TFT 1230 is electrically connected to inverter 1241); and 
-a pixel (e.g., Together, complementary switches 1251 and 1253 and TN liquid crystal 105 are considered a “pixel” because this portion contains the actual display element), 
-wherein the first selection circuit (1211) is electrically connected to the pixel through a first wiring (e.g., TFT 1211 is indirectly connected to the pixel through TFT 1221 via the wiring between TFT 1211 and TFT 1221.  This wiring is considered a “first wiring”), and 
-wherein the second selection circuit (1230) is electrically connected to the pixel through a second wiring (e.g., TFT 1230 is connected to the pixel directly through a wiring, which is considered a “second wiring”).

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyasaka, US 2019/0235250. 

Claim 2

Miyasaka (Figs. 4–5, 9) teaches a display apparatus (10) comprising: 
-a first circuit (34) configured to output first data (e.g., Fourth transistor 34 receives data signal and outputs it to inverter 61.  This output is considered “first data”); ¶ 89); 
-a second circuit (61) configured to generate second data by inverting the first data (e.g., Inverter 61 receives the data from the data line circuit through fourth transistor 34 and outputs it to inverter 62.  This output is considered “second data”; ¶ 149); 
-a third circuit (38) configured to output third data (e.g., Eighth transistor 38, which is considered a “third circuit,” receives and outputs complementary image data XData, which is considered a “third data”); 
-a fourth circuit (62) configured to generate fourth data by inverting the second data (e.g., Inverter 62 generates an output after receiving the output of inverter 51.  This output is considered a “fourth data”); and 
-a display region comprising a pixel (e.g., Together first transistor 31, second transistor 32, and light emitting element 20 are considered a “pixel” because this portion contains the actual display element.  Element 58 is considered a “display region”), wherein the first circuit is positioned on one end side of the display region, and wherein the third circuit is positioned on the other end side of the display region (e.g., Fourth transistor 34 is positioned on the left side of the display region, while eighth transistor 38 is positioned on the right side of the display region).  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 1, 2022